     Case: 1:17-cv-08036 Document #: 262 Filed: 05/10/21 Page 1 of 5 PageID #:12106




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


    JOSEPH MIZRACHI
                                                     Case No. 1:17-cv-8036
                        Plaintiff,
                                                     Hon. Matthew F. Kennelly
                v.

    LAWRENCE B. ORDOWER and
    ORDOWER & ORDOWER, P.C.,

                        Defendants.


           PLAINTIFF’S MOTION FOR RELIEF FROM TRIAL TIME LIMITS

         Plaintiff Joseph Mizrachi (“Plaintiff”), by and through his undersigned counsel,

respectfully requests relief from the Court’s April 19, 2021 order (ECF No. 247) setting trial time

allocations for the parties, as modified by its orders of May 2, 2021 (ECF No. 248) on motions in

limine1 and May 6, 2021 (ECF No. 256) on objections to deposition designations. Based on these

three orders, and before any additional deductions,2 each party has been allocated fourteen hours

and forty minutes to present its case. In its April 21, 2021 order, however, the Court “reserve[d]

the right to adjust the total time and each side’s allocation upward or downward for good cause.”

ECF No. 247 at 3. Without an increase in the time allocated to Plaintiff, his ability to present his

case will be substantially prejudiced. Accordingly, Plaintiff requests a minimum of eighteen hours



1
  The Court’s ruling on the parties’ motions to exclude certain expert testimony excluded eight
opinions offered by Defendants’ experts and no opinions offered by Plaintiff’s experts. For both
parties, the Court excluded expert testimony weighing and offering conclusions regarding the
evidence. Id. at 14. The Court additionally excluded a potential argument by Defendants regarding
Plaintiff’s entitlement to damages. Id. at 13-14. “[G]iven the amount of evidence excluded,” the
Court reduced the time for each side equally by one hour. Id. at 14.
2
  The Court has stated that “[t]ime spent arguing evidentiary or other in limine matters aside from
those already filed as of the date of this order, including the Court’s review of written submissions
on such matters, also will count against a side’s allocation.” ECF No. 247 at 2.
                                                 1
  Case: 1:17-cv-08036 Document #: 262 Filed: 05/10/21 Page 2 of 5 PageID #:12107




of time on the record at trial.

        Good cause exists to grant the relief Plaintiff seeks. See id. On several occasions over the

course of this litigation, Plaintiff informed the Court that he expected the trial in this matter to take

up to seven days. Defendants agreed with that estimate. ECF No. 224 (parties’ final pre-trial order).

Plaintiff’s ongoing trial preparation confirms counsel’s earlier estimates of the time reasonably

needed to present Plaintiff’s case. Plaintiff intends to offer testimony from ten affirmative

witnesses and expects to cross examine all live witnesses called by Defendants. In light of the time

limits ordered by the Court, Plaintiff has undertaken significant efforts to limit the testimony of

each witness to only the most relevant testimony and exclude duplication of testimony between

witnesses. For example, Plaintiff has eliminated nearly three hours of deposition testimony that he

will show the jury—more than a third of the testimony he originally designated for trial.

        Even with these cuts, however, Plaintiff—who shoulders the burden of proof in the case—

will not be able to fully and fairly present his case in the time allotted. At present, Plaintiff

estimates that he will present five hours of deposition testimony and seven hours and forty-five

minutes of live testimony, allocated as follows:

               David Finkelstein, 1:47
               James Smith, 1:04
               Sarah Balkissoon, 1:03
               Seymour Holtzman, 0:53
               Robert Koen, 0:11
               Joseph Mizrachi, 3:30
               Adam Mizrachi, 1:15
               Bob Hirshon, 1:15
               Ken Mathieu, 1:00
               Joe Sacher, 0:45

With an additional hour and forty-five minutes allocated in total for opening and closing, Plaintiff

will be left with ten minutes to cross-examine all live defense witnesses, including Defendant

Ordower, and argue any evidentiary issues that may arise during the course of the trial under the

                                                   2
  Case: 1:17-cv-08036 Document #: 262 Filed: 05/10/21 Page 3 of 5 PageID #:12108




current time allocation. Despite his best efforts to streamline his evidence as much as possible,

Plaintiff has determined that he simply will not be able to present his entire case within the existing

time limits.

       As a result, the current time limitation will severely prejudice Plaintiff and restrict his

ability to present his affirmative case in violation of his right to a fair trial. See Thompson v. City

of Chicago, 722 F.3d 963, 971 (7th Cir. 2013) (“[T]he district court abuses its discretion if it so

limits the evidence that the litigant is effectively prevented from presenting his or her case.”); Chi.

Council of Lawyers v. Bauer, 522 F.2d 242, 248 (7th Cir. 1975) (“That courts have the duty to

ensure fair trials—‘the most fundamental of all freedoms’—is beyond question.”); Walter Int’l

Prods., Inc. v. Salinas, 650 F.3d 1402, 1408 (11th Cir. 2011) (“the district court ‘has an obligation

to ensure a fair trial’”); Fed. R. Civ. P. 16(c)(2)(P) (district court should facilitate “just . . .

disposition of the action”); Fed. R. Evid. 611(a)(1) (trial procedures should be “effective for

determining the truth”).

       Plaintiff has already cut nearly three hours of deposition testimony alone, and has reduced

the anticipated testimony of his live witnesses to the bare minimum. Because Plaintiff bears the

burden of proof, however, and because he will present his case before Defendants, he cannot

reasonably limit his case any further. Moreover, the Court’s reductions to the time allocations have

thus far disproportionately disadvantaged Plaintiff by reducing both sides’ time allotments equally.

In particular, the Court’s rulings on the competing motions to exclude expert testimony only

minimally decreased the actual evidence Plaintiff will offer, while excluding substantial portions

of testimony from Defendants’ experts. Accordingly, although Plaintiff does not oppose increasing

the time limit for each side equally, he does not believe it is necessary to do so.

       Finally, under the modifications imposed by the Court’s May 2 and May 6 orders, the trial



                                                  3
  Case: 1:17-cv-08036 Document #: 262 Filed: 05/10/21 Page 4 of 5 PageID #:12109




is currently scheduled to end half a day short of the full six days reserved by the Court. Granting

Plaintiff eighteen hours of time on the record would not, therefore, extend the trial beyond the

schedule originally proposed by the Court.

       Wherefore, for the foregoing reasons, Plaintiff respectfully requests that the Court grant

Plaintiff a minimum of eighteen hours of time on the record at trial.

Dated: May 10, 2021                                       /s/ Lee H. Rubin
                                                          Lee H. Rubin
                                                          MAYER BROWN LLP
                                                          3000 El Camino Real
                                                          Two Palo Alto Square, Suite 3000
                                                          Palo Alto, CA 94306
                                                          (650) 331-2000
                                                          lrubin@mayerbrown.com

                                                          Abigail M. Bartine
                                                          MAYER BROWN LLP
                                                          71 S. Wacker Dr.
                                                          Chicago, IL 60606
                                                          (312) 682-0800
                                                          abartine@mayerbrown.com




                                                 4
  Case: 1:17-cv-08036 Document #: 262 Filed: 05/10/21 Page 5 of 5 PageID #:12110




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing

was served upon all parties of record via the Electronic Filing System of the U.S. District Court

for the Northern District of Illinois on May 10, 2021.

                                                            /s/ Lee H. Rubin
                                                            Lee H. Rubin




                                                5
